Case 20-01298-VFP        Doc 1   Filed 05/20/20 Entered 05/20/20 13:55:41            Desc Main
                                 Document     Page 1 of 20



 UNITED STATES BANKRUPTCY COURT
 FOR THE DISTRICT OF NEW JERSEY
 Caption in compliance with D.N.J. LBR 9004-1
 BECKER LLC
 Eisenhower Plaza Two, Suite 1500
 354 Eisenhower Parkway
 Livingston, New Jersey 07039
 (973) 422-1100
 Counsel to Eric R. Perkins, Chapter 7 Trustee for the
 Debtor, Laurence Braunstein
 Attorney Appearing: BARRY S. CRANE, ESQ.
 Email: bcrane@becker.legal
 In re:                                                  Chapter 7

                                                         Case No. 18-17496
 LAURENCE M. BRAUNSTEIN,
                                                         Judge: Hon. Vincent F. Papalia
                               Debtor.

 ERIC R. PERKINS, CHAPTER 7 TRUSTEE,                     Adversary No. 20-____________

                               Plaintiff,

 v.

 BANK OF AMERICA,

                               Defendant.



COMPLAINT (I) TO AVOID AND RECOVER PROPERTY TRANSFERRED BY
DEBTOR OR ITS EQUIVALENT VALUE PURSUANT TO 11 U.S.C. §§ 544, 547, 548,
AND 550 AND APPLICABLE NON-BANKRUPTCY LAW; (II) TO DISALLOW CLAIMS
PURSUANT TO 11 U.S.C. § 502(d); (III) TO FIND UNJUST ENRICHMENT AND
IMPOSE CONSTRUCTIVE TRUSTS; AND (IV) FOR OTHER RELATED RELIEF

       Plaintiff, ERIC R. PERKINS, Chapter 7 Trustee (the “Trustee” or “Plaintiff”) for Laurence

M. Braunstein (the “Debtor”), by and through his undersigned counsel, Becker LLC, by way of

Complaint against defendant BANK OF AMERICA (the “Defendant”), hereby alleges and says

as follows:



                                                1
Case 20-01298-VFP         Doc 1   Filed 05/20/20 Entered 05/20/20 13:55:41        Desc Main
                                  Document     Page 2 of 20



                         NATURE, JURISDICTION, AND VENUE

        1.       This is an adversary proceeding brought by the Trustee to avoid and recover

property transferred by the Debtor or its equivalent value pursuant to 11 U.S.C. §§ 544,

547, 548, and 550 of title 11 of the United States Code, 11 U.S.C. §§ 101, et. seq. (the

“Bankruptcy Code”), applicable non-bankruptcy law, and Rules 3007 and 7001 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); (ii) to disallow claims

pursuant to 11 U.S.C. § 502(d); (iii) to find unjust enrichment and impose constructive

trusts; and (iv) for other related relief.

        2.       The United States Bankruptcy Court for the District of New Jersey (the

“Court”) has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. § 157 and

1334.

        3.       This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (E), (F),

(H) and (O). To the extent necessary, the Trustee consents to the final order or judgment

of this Court.

        4.       Venue is properly in the Bankruptcy Court pursuant to 28 U.S.C. § 1409.

                                       THE PARTIES

        5.       On April 17, 2018, the Office of the United States Trustee for Region 3 (the

“U.S. Trustee”) appointed the Trustee as the Chapter 7 trustee for the Debtor’s bankruptcy

estate created pursuant to 11 U.S.C. § 541 (the “Estate”).

        6.       Upon information and belief, Defendant is a banking institution doing

business through its branches in the State of New Jersey, including the one at 173 South

Street, Newark, New Jersey 07105.

        7.       The Debtor is an individual having an address of 20 West Palisade Avenue,

#2230, Englewood, New Jersey 07631.

                                               2
Case 20-01298-VFP          Doc 1    Filed 05/20/20 Entered 05/20/20 13:55:41             Desc Main
                                    Document     Page 3 of 20



                                   FACTUAL BACKGROUND

A. The Debtor’s Bankruptcy Case.

       8.        On April 16, 2018 (the “Commencement Date”), the Debtor, through his counsel,

Wasserman, Jurista & Stolz, P.C. (“Debtor’s Counsel”), filed a voluntary petition [ECF #1] (the

“Petition”) for liquidation under chapter 7 of the Bankruptcy Code in the United States Bankruptcy

Court for the District of New Jersey (the “Bankruptcy Court”) commencing the proceedings styled,

In re Laurence Braunstein, Bankr. No. 18- 17496 (the “Chapter 7 Case”).

       9.        Thereafter, the Office of the United States Trustee for Region 3 (the “U.S. Trustee”)

appointed the Trustee in the Chapter 7 Case pursuant to Bankruptcy Code § 701 to administer the

Estate. [ECF #3]. No other trustee has been elected or designated pursuant to Bankruptcy Code

§§ 702 or 703.

B. The Debtor’s Professional and Family Life.

       10.       Prior to the Chapter 7 Case, the Debtor was a highly paid financial broker. He had

been employed by Janney Montgomery Scott LLC (“Janney”).

       11.       A few years prior to the Commencement Date, the Debtor resigned from Janney

and joined Morgan Stanley Smith Barney LLC (“Morgan Stanley”).

       12.       Upon information and belief, litigation related to the Debtor’s new position with

Morgan Stanley was a major precipitating factor in the Debtor’s commencing the Chapter 7 Case.

       13.       Outside of work, the Debtor had a very complicated family life. He had been

divorced from his first wife, with whom he had one child. He had at least two other relationships

through which he has other children.

       14.       The Debtor scheduled over $12,000,000 in creditor claims and listed assets of less

than $1,100,000. [See Summary of Assets and Liabilities, Petition at p. 9.] The filed claims in the


                                                   3
Case 20-01298-VFP        Doc 1    Filed 05/20/20 Entered 05/20/20 13:55:41          Desc Main
                                  Document     Page 4 of 20



Debtor’s Chapter 7 Case exceed $6,730,000, including $96,289.61 in secured claims and

$25,592.43 in priority claims.

C. Transfer at Issue.

       15.     Between April 16, 2014, and the Commencement Date, the Debtor made various

transfers in the minimum amount of $17,258.00 to Defendant as set forth in Exhibits A, B, and C

to this Complaint (collectively the “Subject Transfers”).

       16.     Between January 16, 2018 and the Commencement Date, the Debtor made transfers

in the minimum amount of $1,112.00 to Defendant as set forth in Exhibit “A” to this Complaint

(the “90-Day Transfers”).

       17.     Between April 16, 2016 and the Commencement Date, the Debtor made transfers

in the minimum amount of $5,792.00 to Defendant as set forth in Exhibit “B” to this Complaint

(the “Two-Year Transfers”).

       18.     Between April 16, 2014 and the Commencement Date, the Debtor made transfers

in the minimum amount of $17,258.00 to Defendant as set forth in Exhibit “C” to this Complaint

(the “Four-Year Transfers”).

       19.     The Debtor has no contractual or other duty or relationship with Defendant or

anyone else requiring him to make the Subject Transfers and consequently had no legal obligation

to make the Subject Transfers.

       20.     The Trustee’s investigation of the Debtor’s financial affairs is ongoing. To the

extent the Debtor made other transfers to Defendant, the Trustee may amend this Complaint to add

additional transfers.




                                                4
Case 20-01298-VFP         Doc 1    Filed 05/20/20 Entered 05/20/20 13:55:41             Desc Main
                                   Document     Page 5 of 20



                                     COUNT ONE
                 Avoidance of Preferential Transfers – 90 Day Transfers
                                   (11 .S.C. § 547(b))

       21.      The Trustee repeats each of the allegations set forth in the foregoing paragraphs of

the Complaint as if fully set forth herein.

       22.      The Debtor made the 90-Day Transfers to Defendant between January 16, 2018 and

the Commencement Date.

       23.      The 90-Day Transfers constitute transfers by the Debtor of his interest in his

property which are reachable by his creditors.

       24.      The Debtor made the 90-Day Transfers to Defendant on account of antecedent

debts owed by Debtor [or one of his family members] within the meaning of 11 U.S.C. § 547(b)(2).

       25.      The Debtor made the 90-Day Transfers to Defendant while the Debtor was

insolvent. See, 11. U.S.C. § 547(f)(“the debtor is presumed to have been insolvent on and during

the 90 days immediately preceding the date of the filing of the petition”).

       26.      The 90-Day Transfers permitted Defendant to receive more than Defendant would

have been entitled to receive as a creditor of the Debtor than if the transfer had not been made, and

thus a greater distribution of the Estate than similarly situated creditors. See, 11 U.S.C. §

547(b)(5)(B).

       27.      As a result, the 90-Day Transfers constitute preferential transfers under 11 U.S.C.

§ 547(b).

       28.      The 90-Day Transfers are not exempt from avoidance under the provisions of 11

U.S.C. § 546 or 11 U.S.C. § 547(c).

       29.      Accordingly, the Trustee may recover from Defendant the property transferred of

its value pursuant to 11 U.S.C. § 550(a).

       WHEREFORE, the Trustee demands judgment against Defendant as follows:
                                                 5
Case 20-01298-VFP         Doc 1    Filed 05/20/20 Entered 05/20/20 13:55:41             Desc Main
                                   Document     Page 6 of 20



               (i) avoiding the 90-Day Transfers;

               (ii) for the value of the 90-Day Transfers;

               (iii) awarding compensatory damages;

               (iv) awarding interest on such amounts;

               (v) awarding reasonable attorneys’ fees and costs of suit; and

               (vi) for such other and further relief as the Court deems just and equitable.

                                      COUNT TWO
                  Avoidance of Constructive Fraudulent Transfers – Actual
                                 (11 U.S.C. § 548(a)(1)(A))

       30.     The Trustee repeats each of the allegations set forth in the foregoing paragraphs of

the Complaint as if fully set forth herein.

       31.     The Debtor made the Two-Year Transfers to Defendant during the two (2) year

period prior to the Commencement Date.

       32.     The Debtor made the Two-Year Transfers to Defendant with the actual intent to

hinder, delay, and defraud the Debtor’s creditors of their just claims against the Debtor.

       33.     As a result, the Two-Year Transfers constitute fraudulent transfers under 11 U.S.C.

§ 548(a)(1)(A).

       34.     The transfers are not exempt from avoidance under the provisions of 11 U.S.C. §

546.

       35.     Accordingly, the Trustee may recover from Defendant the property transferred of

its value pursuant to 11 U.S.C. § 550(a).

       WHEREFORE, the Trustee demands judgment against Defendant as follows:

               (i) avoiding the Two-Year Transfers;

               (ii) for the value of the Two-Year Transfers;



                                                 6
Case 20-01298-VFP         Doc 1    Filed 05/20/20 Entered 05/20/20 13:55:41             Desc Main
                                   Document     Page 7 of 20



               (iii) awarding compensatory damages;

               (iv) awarding interest on such amounts;

               (v) awarding reasonable attorneys’ fees and costs of suit; and

               (vi) for such other and further relief as the Court deems just and equitable.

                                     COUNT THREE
               Avoidance of Constructive Fraudulent Transfers – Constructive
                                 (11 U.S.C. § 548(a)(1)(B))

       36.     The Trustee repeats each of the allegations set forth in the foregoing paragraphs of

the Complaint as if fully set forth herein.

       37.     The Debtor made the Two Year Transfers to Defendant, for the benefit of certain

of the Debtor’s family members (“Beneficiaries”), without receiving reasonably equivalent

consideration in exchange therefor and while the Debtor was insolvent.

       38.     As a result, the Two-Year Transfers constitute fraudulent transfers under 11 U.S.C.

§ 548(a)(1)(B).

       39.     The transfers are not exempt from avoidance under the provisions of 11 U.S.C. §

546.

       40.     Accordingly, the Trustee may recover from Defendant the property transferred or

its value pursuant to 11 U.S.C. § 550(a).

       WHEREFORE, the Trustee demands judgment against Defendant as follows:

               (i) avoiding the Two-Year Transfers;

               (ii) for the value of the Two-Year Transfers;

               (iii) awarding compensatory damages;

               (iv) awarding interest on such amounts;

               (v) awarding reasonable attorneys’ fees and costs of suit; and

               (vi) for such other and further relief as the Court deems just and equitable.
                                                 7
Case 20-01298-VFP         Doc 1    Filed 05/20/20 Entered 05/20/20 13:55:41             Desc Main
                                   Document     Page 8 of 20



                                       COUNT FOUR
               Avoidance of Fraudulent Transfers – State Law Actual Fraud
       (11 U.S.C. § 544, N.J.S.A. 25:2-25(a), N.J.S.A. 25:2-27, and N.J.S.A. 25:2-29)

       41.     The Trustee repeats each of the allegations set forth in the foregoing paragraphs of

the Complaint as if fully set forth herein.

       42.     The Debtor made the Four-Year Transfers to Defendant during the four (4) years

period prior to the Commencement Date with the actual intent on the part of the Debtor to hinder,

delay, and defraud the Debtor’s creditors of their just claims against the Debtor.

       43.     As a result, the Four-Year Transfers constitute fraudulent transfers under 11 U.S.C.

§ 544, N.J.S.A. § 25:2-25(a), N.J.S.A. § 25:2-27, and N.J.S.A. § 25:2-29.

       44.     Accordingly, the Trustee may recover from Defendant the property transferred or

its value pursuant to 11 U.S.C. § 550(a).

       WHEREFORE, the Trustee demands judgment against Defendant as follows:

               (i) avoiding the Four-Year Transfers;

               (ii) for the value of the Four-Year Transfers;

               (iii) awarding compensatory damages;

               (iv) awarding interest on such amounts;

               (v) awarding reasonable attorneys’ fees and costs of suit; and

               (vi) for such other and further relief as the Court deems just and equitable.

                                        COUNT FIVE
            Avoidance of Fraudulent Transfers – State Law Constructive Fraud
        (11 U.S.C. § 544, N.J.S.A. 25:2-25(b), N.J.S.A. 25:2-27, and N.J.S.A. 25:2-29)

       45.     The Trustee repeats each of the allegations set forth in the foregoing paragraphs of

the Complaint as if fully set forth herein.




                                                 8
Case 20-01298-VFP         Doc 1     Filed 05/20/20 Entered 05/20/20 13:55:41            Desc Main
                                    Document     Page 9 of 20



       46.     The Debtor made the Four-Year Transfers to Defendant for the benefit of the

Beneficiaries without receiving reasonably equivalent consideration in exchange therefor, for

antecedent debts owed thereby and while the Debtor was insolvent.

       47.     Given the small value of the Debtor’s estate in comparison with his sizeable

liabilities, the Debtor made the Four-Year Transfers with the belief that he could not pay his debts

as they became due, if not the outright intention not to pay his debts. At a minimum, the Debtor

reasonably should have believed that he could not make the Four-Year Transfers and continue to

pay his debts as they became due.

       48.     As a result, the Four-Year Transfers constitute fraudulent transfers under 11 U.S.C.

§ 544, N.J.S.A. § 25:2-25(b); N.J.S.A. 25:2-27, and N.J.S.A. § 25:2-29.

       49.     The transfers are not exempt from avoidance under the provisions of 11 U.S.C. §

546.

       50.     Accordingly, the Trustee may recover from Defendant the property transferred or

its value pursuant to 11 U.S.C. § 550(a).

       WHEREFORE, the Trustee demands judgment against Defendant as follows:

               (i) avoiding the Four-Year Transfers;

               (ii) for the value of the Four-Year Transfers;

               (iii) awarding compensatory damages;

               (iv) awarding interest on such amounts;

               (v) awarding reasonable attorneys’ fees and costs of suit; and

               (vi) for such other and further relief as the Court deems just and equitable.




                                                 9
Case 20-01298-VFP          Doc 1    Filed 05/20/20 Entered 05/20/20 13:55:41             Desc Main
                                   Document      Page 10 of 20



                                          COUNT SIX
                               Disallowance of Defendant’s Claims
                                       (11 U.S.C. § 502(d))

          51.    The Trustee repeats each of the allegations set forth in the foregoing paragraphs of

the Complaint as if fully set forth herein.

          52.    Pursuant to 11 U.S.C. § 502(d), the claim of any entity or transferee receiving a

payment that is avoidable under 11 U.S.C. §§ 544, 547 or 548 shall be disallowed unless the entity

or transferee turns over the payment or value of the payment.

          53.    Defendant is the transferee of the 90-Day Transfers Two-Year Transfers, and Four-

Year Transfers (collectively, supra, the “Subject Transfers”).

          54.    Defendant has, or may claim to have, claims against the Debtor’s estate.

          55.    Defendant has neither paid nor surrendered the Subject Transfers or the value of

the Subject Transfers to the Trustee.

          56.    The Trustee objects to any and all claims of Defendant, including, without

limitation, all prepetition and postpetition claims, pursuant to 11 U.S.C. § 502(d).

          WHEREFORE the Trustee is entitled to judgment against Defendant disallowing all claims

of Defendant unless and until Defendant returns all amounts due to the Debtors' bankruptcy estates,

and any other separately filed objections to such claims are resolved as provided by 11 U.S.C. §

502(d).

                                         COUNT SEVEN
                                        Unjust Enrichment

          57.    The Trustee repeats each of the allegations set forth in the foregoing paragraphs of

the Complaint as if fully set forth herein.

          58.    Defendant has been unjustly enriched by the Debtor’s payment to it on behalf of

the Beneficiaries without receiving equivalent value in exchange therefor.

                                                  10
Case 20-01298-VFP           Doc 1    Filed 05/20/20 Entered 05/20/20 13:55:41           Desc Main
                                    Document      Page 11 of 20



       59.     The unjust enrichment to Defendant prejudices the rights of the Debtor, the Trustee

and the Debtor’s creditors.

       60.     Equity mandates that the Subject Transfers be returned to the estate.

       WHEREFORE, the Trustee demands judgment against Defendant as follows:

               (i) avoiding the Subject Transfers;

               (ii) for the value of the Subject Transfers;

               (iii) awarding compensatory damages;

               (iv) awarding interest on such amounts;

               (v) awarding reasonable attorneys’ fees and costs of suit; and

               (vi) for such other and further relief as the Court deems just and equitable.

                                    RESERVATION OF RIGHTS

       61.     The Trustee reserves the right to assert additional claims or causes of action against

any third party relating to the subject matter of this action or otherwise as may be permitted under

the Bankruptcy Code or by agreement.

       62.     During the course of this adversary proceeding, the Trustee may learn (through

discovery or otherwise) of additional avoidable and recoverable transfers made to Defendant other

than those identified on the exhibits annexed hereto. Because he intends to avoid and recover any

and all transfers made by the Debtor as permitted under applicable law, the Trustee reserves the

right to: (a) amend this Complaint to include and identify additional transfers, information

regarding the claims for relief herein, claims or causes of action and/or information regarding or

modifications to the name of Defendant; and (b) have any such amendments relate back to the

filing of this Complaint.




                                                 11
Case 20-01298-VFP     Doc 1    Filed 05/20/20 Entered 05/20/20 13:55:41        Desc Main
                              Document      Page 12 of 20



                                       BECKER LLC
                                       Counsel to Eric R. Perkins, as Chapter 7 Trustee


                                       By:    /s/Barry S. Crane, Esq.__________
                                              Barry S. Crane, Esq.

Dated: May 20, 2020




                                         12
Case 20-01298-VFP   Doc 1    Filed 05/20/20 Entered 05/20/20 13:55:41   Desc Main
                            Document      Page 13 of 20




                               Exhibit A
                  Case 20-01298-VFP     Doc 1     Filed 05/20/20 Entered 05/20/20 13:55:41                  Desc Main
                                                  LAURENCE M.Page
                                                 Document      BRAUNSTEIN
                                                                   14 of 20
                  Schedule of Possible Preference Payments to Insiders & Other Significant Disbursements                          Exhibit A
                                             For the 90 Day Period 1/16/2018 ‐ 4/16/2018




              Payee                      Beneficiary                Check No.   Check Date Clearing Date   Amount       Account




Bank of America                                                        EFT      1/16/2018    1/16/2018         167.00
Bank of America                                                        EFT      2/15/2018    2/15/2018         145.00
Bank of America                                                        EFT      2/20/2018    2/20/2018         600.00
Bank of America                                                        EFT      2/26/2018    2/26/2018         200.00
Bank of America Total                                                                                        1,112.00
Case 20-01298-VFP   Doc 1    Filed 05/20/20 Entered 05/20/20 13:55:41   Desc Main
                            Document      Page 15 of 20




                               Exhibit B
                           Case 20-01298-VFP     Doc 1    Filed 05/20/20 Entered 05/20/20 13:55:41                   Desc Main
                                                          LAURENCE M.Page
                                                         Document      BRAUNSTEIN
                                                                           16 of 20                                                             Exhibit B

                           Schedule of Possible Preference Payments to Insiders & Other Significant Disbursements
                                                    For the Two Year Period 4/16/2016 ‐ 4/16/2018




                        Payee                             Beneficiary               Check No. Check Date Clearing Date   Amount       Account




Bank of America                                                                        EFT     4/21/2016    4/21/2016        240.00
Bank of America                                                                        EFT     5/31/2016    5/31/2016        240.00
Bank of America                                                                        EFT       7/6/2016     7/6/2016       157.00
Bank of America                                                                        EFT     7/21/2016    7/21/2016        100.00
Bank of America                                                                        EFT     8/11/2016    8/11/2016        240.00
Bank of America                                                                        EFT     8/16/2016    8/16/2016        155.00
Bank of America                                                                        EFT       9/7/2016     9/7/2016       160.00
Bank of America                                                                        EFT     9/22/2016    9/22/2016        100.00
Bank of America                                                                        EFT     11/10/2016   11/10/2016       240.00
Bank of America                                                                        EFT     12/6/2016    12/6/2016        165.00
Bank of America                                                                        EFT     1/13/2017    1/13/2017        160.00
Bank of America                                                                        EFT       4/7/2017     4/7/2017       170.00
Bank of America                                                                        EFT     4/28/2017    4/28/2017        100.00
Bank of America                                                                        EFT       5/8/2017     5/8/2017       170.00
Bank of America                                                                        EFT       6/8/2017     6/8/2017       170.00
Bank of America                                                                        EFT     7/11/2017    7/11/2017        170.00
Bank of America                                                                        EFT     8/10/2017    8/10/2017        120.00
Bank of America                                                                        EFT     8/14/2017    8/14/2017        170.00
Bank of America                                                                        EFT     8/31/2017    8/31/2017        130.00
Bank of America                                                                        EFT     8/31/2017    8/31/2017        150.00
Bank of America                                                                        EFT     8/31/2017    8/31/2017        170.00
Bank of America                                                                        EFT     9/22/2017    9/22/2017        119.00
Bank of America                                                                        EFT     9/22/2017    9/22/2017        145.00
Bank of America                                                                        EFT     10/3/2017    10/3/2017        180.00
Bank of America                                                                        EFT     11/2/2017    11/2/2017        140.00
Bank of America                                                                        EFT     11/9/2017    11/9/2017        150.00
Bank of America                                                                        EFT     11/9/2017    11/9/2017        180.00
Bank of America                                                                        EFT     12/18/2017   12/18/2017       145.00
Bank of America                                                                        EFT     12/18/2017   12/18/2017       144.00
Bank of America                                                                        EFT     1/16/2018    1/16/2018        167.00
Bank of America                                                                        EFT     2/15/2018    2/15/2018        145.00
Bank of America                                                                        EFT      2/20/2018    2/20/2018       600.00
Bank of America                                                                        EFT      2/26/2018    2/26/2018       200.00
Bank of America Total                                                                                                      5,792.00
Case 20-01298-VFP   Doc 1    Filed 05/20/20 Entered 05/20/20 13:55:41   Desc Main
                            Document      Page 17 of 20




                               Exhibit C
                     Case 20-01298-VFP      Doc 1    Filed 05/20/20 Entered 05/20/20 13:55:41 Desc Main
                                                      LAURENCE M.Page
                                                   Document       BRAUNSTEIN
                                                                       18 of 20
                      Schedule of Possible Preference Payments to Insiders & Other Significant Disbursements                             Exhibit C
                                               For the Four Year Period 4/16/2014 ‐ 4/16/2018




                  Payee                             Beneficiary                 Check No.   Check Date Clearing Date   Amount       Account




Bank of America                                                                    EFT       6/5/2014     6/5/2014         200.00
Bank of America                                                                    EFT      6/20/2014    6/20/2014         229.00
Bank of America                                                                    EFT      7/10/2014    7/10/2014         240.00
Bank of America                                                                    EFT      8/11/2014    8/11/2014         200.00
Bank of America                                                                    EFT      8/21/2014    8/21/2014       1,200.00
Bank of America                                                                    EFT      8/22/2014    8/22/2014         200.00
Bank of America                                                                    EFT      8/22/2014    8/22/2014         100.00
Bank of America                                                                    EFT      8/22/2014    8/22/2014         100.00
Bank of America                                                                    EFT      8/22/2014    8/22/2014         100.00
Bank of America                                                                    EFT       9/9/2014     9/9/2014         240.00
Bank of America                                                                    EFT      9/30/2014    9/30/2014         250.00
Bank of America                                                                    EFT      11/4/2014    11/4/2014         175.00
Bank of America                                                                    EFT      11/14/2014   11/14/2014        240.00
Bank of America                                                                    EFT      12/15/2014   12/15/2014        240.00
Bank of America                                                                    EFT       3/3/2015     3/3/2015         222.00
Bank of America                                                                    EFT      4/16/2015    4/16/2015         440.00
Bank of America                                                                    EFT      4/16/2015    4/16/2015         435.00
Bank of America                                                                    EFT       7/1/2015     7/1/2015         416.00
Bank of America                                                                    EFT      7/14/2015    7/14/2015       1,200.00
Bank of America                                                                    EFT      7/15/2015    7/15/2015         509.00
Bank of America                                                                    EFT      7/15/2015    7/15/2015         300.00
Bank of America                                                                    EFT       8/3/2015     8/3/2015         400.00
Bank of America                                                                    EFT       8/4/2015     8/4/2015         240.00
Bank of America                                                                    EFT       9/4/2015     9/4/2015         300.00
Bank of America                                                                    EFT      9/23/2015    9/23/2015         240.00
Bank of America                                                                    EFT      9/23/2015    9/23/2015         100.00
Bank of America                                                                    EFT      9/23/2015    9/23/2015         100.00
Bank of America                                                                    EFT      10/9/2015    10/9/2015         100.00
Bank of America                                                                    EFT      10/9/2015    10/9/2015         100.00
Bank of America                                                                    EFT      10/9/2015    10/9/2015         100.00
Bank of America                                                                    EFT      10/9/2015    10/9/2015         100.00
                     Case 20-01298-VFP      Doc 1    Filed 05/20/20 Entered 05/20/20 13:55:41 Desc Main
                                                      LAURENCE M.Page
                                                   Document       BRAUNSTEIN
                                                                       19 of 20
                      Schedule of Possible Preference Payments to Insiders & Other Significant Disbursements
                                               For the Four Year Period 4/16/2014 ‐ 4/16/2018




                  Payee                             Beneficiary                 Check No.   Check Date Clearing Date   Amount      Account
Bank of America                                                                    EFT      10/19/2015 10/19/2015         100.00
Bank of America                                                                    EFT      10/21/2015 10/21/2015         100.00
Bank of America                                                                    EFT      10/21/2015 10/21/2015         100.00
Bank of America                                                                    EFT      10/27/2015 10/27/2015         250.00
Bank of America                                                                    EFT      11/10/2015 11/10/2015         240.00
Bank of America                                                                    EFT      12/1/2015   12/1/2015         200.00
Bank of America                                                                    EFT      12/31/2015 12/31/2015         240.00
Bank of America                                                                    EFT      1/19/2016   1/19/2016         100.00
Bank of America                                                                    EFT      1/29/2016   1/29/2016         240.00
Bank of America                                                                    EFT       2/2/2016    2/2/2016         200.00
Bank of America                                                                    EFT      2/23/2016   2/23/2016         100.00
Bank of America                                                                    EFT       3/8/2016    3/8/2016         240.00
Bank of America                                                                    EFT      3/18/2016   3/18/2016         100.00
Bank of America                                                                    EFT      4/20/2016   4/11/2016         240.00
Bank of America                                                                    EFT      4/21/2016   4/21/2016         240.00
Bank of America                                                                    EFT      5/31/2016   5/31/2016         240.00
Bank of America                                                                    EFT       7/6/2016    7/6/2016         157.00
Bank of America                                                                    EFT      7/21/2016   7/21/2016         100.00
Bank of America                                                                    EFT      8/11/2016   8/11/2016         240.00
Bank of America                                                                    EFT      8/16/2016   8/16/2016         155.00
Bank of America                                                                    EFT       9/7/2016    9/7/2016         160.00
Bank of America                                                                    EFT      9/22/2016   9/22/2016         100.00
Bank of America                                                                    EFT      11/10/2016 11/10/2016         240.00
Bank of America                                                                    EFT      12/6/2016   12/6/2016         165.00
Bank of America                                                                    EFT      1/13/2017   1/13/2017         160.00
Bank of America                                                                    EFT       4/7/2017    4/7/2017         170.00
Bank of America                                                                    EFT      4/28/2017   4/28/2017         100.00
Bank of America                                                                    EFT       5/8/2017    5/8/2017         170.00
Bank of America                                                                    EFT       6/8/2017    6/8/2017         170.00
Bank of America                                                                    EFT      7/11/2017   7/11/2017         170.00
Bank of America                                                                    EFT      8/10/2017   8/10/2017         120.00
Bank of America                                                                    EFT      8/14/2017   8/14/2017         170.00
Bank of America                                                                    EFT      8/31/2017   8/31/2017         130.00
Bank of America                                                                    EFT      8/31/2017   8/31/2017         150.00
Bank of America                                                                    EFT      8/31/2017   8/31/2017         170.00
Bank of America                                                                    EFT      9/22/2017   9/22/2017         119.00
Bank of America                                                                    EFT      9/22/2017   9/22/2017         145.00
Bank of America                                                                    EFT      10/3/2017   10/3/2017         180.00
                           Case 20-01298-VFP      Doc 1    Filed 05/20/20 Entered 05/20/20 13:55:41 Desc Main
                                                            LAURENCE M.Page
                                                         Document       BRAUNSTEIN
                                                                             20 of 20
                            Schedule of Possible Preference Payments to Insiders & Other Significant Disbursements
                                                     For the Four Year Period 4/16/2014 ‐ 4/16/2018




                        Payee                             Beneficiary                 Check No.   Check Date Clearing Date   Amount       Account
Bank of America                                                                          EFT      11/2/2017   11/2/2017          140.00
Bank of America                                                                          EFT      11/9/2017   11/9/2017          150.00
Bank of America                                                                          EFT      11/9/2017   11/9/2017          180.00
Bank of America                                                                          EFT      12/18/2017 12/18/2017          145.00
Bank of America                                                                          EFT      12/18/2017 12/18/2017          144.00
Bank of America                                                                          EFT      1/16/2018   1/16/2018          167.00
Bank of America                                                                          EFT      2/15/2018   2/15/2018          145.00
Bank of America                                                                          EFT      2/20/2018   2/20/2018          600.00
Bank of America                                                                          EFT      2/26/2018   2/26/2018          200.00
Bank of America Total                                                                                                         17,258.00
